DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated November 14, 2022 in which claims 1, 2, 5, 11, and 15-19 have been amended and claims 4 and 6 have been canceled. Therefore, claims 1-3, 5, and 7-20 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a device which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
a body; a user fastener at the body for releasably attaching the tip-registering device to a service provider; an on-board power source being any one of at and in the body; an electronic wireless reader being any one of at and in the body for wirelessly reading contactless-payment-device data from the contactless payment device; a processor being any one of at and in the body; a data storage device being any one of at and in the body including pre-set and non-adjustable tip data which specifies a pre-set and non-adjustable tip amount to be paid by the contactless payment device; 
a wireless transmitter being any one of at and in the body for transmitting tip data and contactless-payment-device data to an external payment processing system; and 
an indicator on the body which indicates the pre-set tip amount, the indicator being non-electrical and text, a height of the text being no less than 25% of a diameter of the body; 
the power source configured to power the electronic wireless reader, processor, data storage device, and wireless transmitter, and the processor connected to the electronic wireless reader, data storage device and wireless transmitter so that when contactless-payment-device data is read by the electronic wireless reader, the transmitter transmits the tip data and the contactless-payment- device data to the external payment processing system, wherein, in response, the external payment processing system causes the pre-set tip amount to be electronically deposited in an account of the service provider.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, relates to the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “contactless tip-registering device”, “power source”, “processor”, and “storage medium”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “contactless tip-registering device”, “power source”, “processor”, and “storage medium” language; “storing”, “transmitting”, “indicating”, and “depositing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, a body; a user fastener at the body for releasably attaching the tip-registering device to a service provider; an on-board power source being any one of at and in the body; an electronic wireless reader being any one of at and in the body for wirelessly reading contactless-payment-device data from the contactless payment device; a processor being any one of at and in the body; a data storage device being any one of at and in the body including pre-set and non-adjustable tip data which specifies a pre-set and non-adjustable tip amount to be paid by the contactless payment device, in the context of the claimed invention encompasses one or more people manually storing non-adjustable tip data which specifies a pre-set and non-adjustable tip amount to be paid.
but for the generically recited computer language, a wireless transmitter being any one of at and in the body for transmitting tip data and contactless-payment-device data to an external payment processing system, in the context of the claimed invention encompasses one or more people manually transmitting tip data.
but for the generically recited computer language, an indicator on the body which indicates the pre-set tip amount, the indicator being non-electrical and text, a height of the text being no less than 25% of a diameter of the body, in the context of the claimed invention encompasses one or more people manually indicating the pre-set tip amount.
but for the generically recited computer language, the power source configured to power the electronic wireless reader, processor, data storage device, and wireless transmitter, and the processor connected to the electronic wireless reader, data storage device and wireless transmitter so that when contactless-payment-device data is read by the electronic wireless reader, the transmitter transmits the tip data and the contactless-payment- device data to the external payment processing system, wherein, in response, the external payment processing system causes the pre-set tip amount to be electronically deposited in an account of the service provider, in the context of the claimed invention encompasses one or more people manually transmitting the tip data a causing the pre-set tip amount to be deposited in an account of the service provider.
Claim 14:  but for the generically recited computer language, further comprising a receiver of a positioning system, the data storage device including location data, the processor transmitting contactless-payment-device data only if the receiver of the positioning system determines the location of the device is according to the location data, in the context of the claimed invention encompasses one or more person manually storing location data and transmitting payment data only if it’s determined that the location of the device is according to the location data.
Claim 15:  but for the generically recited computer language, the personal contactless-tip-registering device as claimed in claim 1; the external payment processing system communicatively connected to the personal contactless-tip-registering device; and a personal bank account belonging to the service provider and communicative with the external payment processing system; and the external payment processing system configured to deposit at least one tip amount registered by the personal contactless-tip-registering device directly into the personal bank account, in the context of the claimed invention encompasses one or more people manually depositing at least one tip amount into the personal bank account.
Claim 16:  but for the generically recited computer language, providing a first service provider with the personal contactless-tip-registering device as claimed in claim 1 and attaching the tip-registering device to the first service provider; the first service provider presenting the tip-registering device to a customer of the first service provider, the customer having a first contactless payment device; the tip-registering device reading first contactless-payment-device data from the first contactless payment device and transmitting the first contactless-payment-device data and first pre-set tip data which specifies a first pre-set tip amount to a first external payment processing system; the first external payment processing system directly depositing the first pre-set tip amount in a bank account belonging to the first service provider, in the context of the claimed invention encompasses one or more people manually attaching the tip-registering to the first service provider; the first service provider presenting the tip-registering to a customer; reading payment data and transmitting the first payment data and first pre-set tip data which specifies a first pre-set tip amount and depositing the first pre-set tip amount in a bank account.
Claim 17:  but for the generically recited computer language, the personal contactless-tip-registering device as claimed in claim 1; and a payment-registering device including a further body, a further electronic reader being any one of at and in the body for reading payment-device data from a payment device; a further processor being any one of at and in the body; a further data storage device being any one of at and in the body for receiving payment data which specifies a payment amount to be paid by the payment device; at least one of a wired communication connection and a wireless transmitter being any one of at and in the body for communicating payment data and payment-device data to a first external payment processing system; the further processor connected to the further electronic reader and said at least one of a wired communication connection and a wireless transmitter so that when payment-device data is read by the electronic reader, the said at least one of a wired communication connection and a wireless transmitter transmits the payment data and the payment-device data to the first external payment processing system, in the context of the claimed invention encompasses one or more people manually receiving payment data which specifies a payment amount to be paid and when payment data is read transmit the payment data. 

Claims 18-19  are substantially similar to claims 16-17, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “contactless tip-registering device”, “power source”, “processor”, and “storage medium”, to perform the “storing”, “transmitting”, “indicating”, and “depositing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “contactless tip-registering device”, “power source”, “processor”, and “storage medium”, to perform the “storing”, “transmitting”, “indicating”, and “depositing” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 2-3, 5-13, and 20 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-3, 5, and 7-20 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on November 14, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-3, 5, and 7-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to the completion of a financial transaction, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  
	Examiner disagrees and notes that the additional elements of the computer system - a “contactless tip-registering device”, “power source”, “processor”, and “storage medium” - to perform the “storing”, “transmitting”, “indicating”, and “depositing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers the completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “contactless tip-registering device”, “power source”, “processor”, and “storage medium” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the § 112 rejections for now pending claims 1-3, 5, and 7-20, Examiner notes that the rejection is withdrawn in light of the amended claims.  
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-3, 5, and 7-20, Examiner notes that the rejection is withdrawn in light of the amended claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693